     Case 2:20-cv-01359-KJD-VCF Document 11 Filed 10/09/20 Page 1 of 2



1    Steven J. Parsons
     Nevada Bar No. 363
2    LAW OFFICES OF STEVEN J. PARSONS
     10091 Park Run Dr Ste 200
3    Las Vegas NV 89145-8868
     (702) 384-9900
4    (702) 384-5900 (fax)
     Steve@SJPlawyer.com
5
     Scott E. Davis
6    Nevada Bar No. 8788
     SCOTT E. DAVIS, P.C.
7    8360 E Raintree Dr Ste 140
     Scottsdale, AZ 85260-2687
8    (602) 482-4300
     (602) 569-9720 – fax
9    davis@scottdavispc.com

10   Attorneys for Plaintiff
     CYNTHIA RICKS
11                                 UNITED STATES DISTRICT COURT

12                                       DISTRICT OF NEVADA

13   CYNTHIA RICKS, an individual,                      Case No. 2:20-cv-01359-KJD-(VCF)

14          Plaintiff,                                  THE PARTIES STIPULATION and
                                                        (PROPOSED) ORDER
15   vs.                                                TO EXTEND THE DEADLINE FOR THE
                                                        PROPOSED STIPULATED DISCOVERY
16 SUN LIFE ASSURANCE COMPANY OF                        PLAN and SCHEDULING ORDER
   CANADA, a foreign corporation, doing                 (Fed. R. Civ. P. 26(f) and LR 26-1(e))
17 business as SUN LIFE FINANCIAL,

18          Defendant.
                                                /
19

20          Plaintiff, CYNTHIA RICKS, by her counsel, Steven J. Parsons of LAW OFFICES OF STEVEN

21   J. PARSONS and Defendant, SUN LIFE ASSURANCE COMPANY OF CANADA, by its counsel,

22   Kristina N. Holmstrom of OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C. hereby stipulate to

23   jointly request that the parties be given additional time within which to propose a Discovery

24   Plan and Scheduling Order (“DPSO”).

25          The parties have met and conferred and respectfully represent that:

26          1.      Defendant has agreed to produce to Plaintiff the “claim file” Defendant created

27   in administering Plaintiff’s claim. Defendant represents that it will have the claim file to
                                                                          10091 Park Run Drive Suite 200
                                                                           Las Vegas, Nevada 89145-8868
                                                                        (702)384-9900; fax (702)384-5900
                                                                                      Info@SJPlawyer.com
                                               Page 1 of 2
     Case 2:20-cv-01359-KJD-VCF Document 11 Filed 10/09/20 Page 2 of 2



1    Plaintiff not later than Thursday, October 22, 2020;

2           2.      Plaintiff will forthwith review and assess the claims file. Plaintiff has alleged a

3    claim for disability benefits within a non-ERISA preempted plan, and claims handling torts have

4    also been alleged. Plaintiff seeks to understand the conduct of Defendant before committing

5    to a DPSO.

6           3.      A proposed DPSO will then be lodged with the Court not later than Thursday,

7    November 5, 2020. In the event the parties are not able to agree on a proposed DPSO, the

8    parties will each file her and its proposed DPSO.

9           Dated: October 8, 2020.

10   LAW OFFICES OF STEVEN J. PARSONS                OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.

11 /s/ Steven J. Parsons                             /s/ Kristina Holmstrom
   STEVEN J. PARSONS                                 KRISTINA HOLMSTROM
12 Nevada Bar No. 363                                Nevada Bar No. 10086

13   Attorney for Plaintiff                          Attorneys for Defendant
     CYNTHIA RICKS                                   SUN LIFE ASSURANCE COMPANY OF CANADA
14

15                                                ORDER

16          IT IS SO ORDERED.
                    10-9-2020
17          Dated:                      .

18
                                                  U.S. MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27
                                                                             10091 Park Run Drive Suite 200
                                                                              Las Vegas, Nevada 89145-8868
                                                                           (702)384-9900; fax (702)384-5900
                                                                                         Info@SJPlawyer.com
                                                Page 2 of 2
